    Case 2:20-cv-00702-WKW-CSC Document 12 Filed 01/19/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

JOHN MICHAEL PERRYMAN, II,              )
                                        )
             Plaintiff,                 )
                                        )
     v.                                 )      CASE NO. 2:20-CV-702-WKW
                                        )                [WO]
SONJA PRITCHETT,                        )
                                        )
             Defendant.                 )

                                    ORDER

      On December 29, 2020, the Magistrate Judge filed a Recommendation to

which no timely objections have been filed. (Doc. # 11.) Upon an independent

review of the record, it is ORDERED that the Recommendation is ADOPTED and

that this action is DISMISSED without prejudice.

      Final judgment will be entered separately.

      DONE this 19th day of January, 2021.
                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
